Exhibit 10.40

Execution Version

FIFTH AMENDMENT

TO ABL CREDIT AGREEMENT

This FIFTH AMENDMENT TO ABL CREDIT AGREEMENT (this “Amendment”) is dated as of
November 30, 2012 and is entered into by and among Affinia Group Intermediate
Holdings Inc., a Delaware corporation (“Holdings”), Affinia Group Inc., a
Delaware corporation (the “Company”), each other Wholly-Owned Domestic
Subsidiary of Holdings set forth on the signature pages hereto as a U.S.
Borrower (together with the Company, collectively, the “U.S. Borrowers”),
Affinia Canada ULC, an unlimited liability corporation organized under the laws
of the Province of Alberta (as successor by amalgamation of Affinia Canada
Holdings Corp. and Affinia Canada ULC consummated on January 1, 2010, the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”),
each Wholly-Owned Domestic Subsidiary and each Wholly-Owned Canadian Subsidiary
that from time to time guarantees any of the Obligations (as hereinafter
defined) (together with Holdings, being the “Guarantors” and each a “Guarantor”
and the Guarantors, together with the Borrowers being, collectively, the “Credit
Parties” and each a “Credit Party”), the financial institutions party hereto
(the “Lenders”), and Bank of America, N.A., as a Lender and as administrative
agent (in such capacity, the “Administrative Agent”).

RECITALS:

A. The Credit Parties, the Lenders and the Administrative Agent have entered
into that certain ABL Credit Agreement dated as of August 13, 2009 (as the same
has been amended and may hereafter be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to
which, among other things, the Administrative Agent and the Lenders have made
and may hereafter make certain loans, advances and other financial
accommodations to the Borrowers. Unless otherwise defined herein, capitalized
terms used in this Amendment shall have the meanings ascribed to such terms in
the Credit Agreement.

B. The Administrative Agent, the Lenders and the Credit Parties previously
consented to the consummation of the Brake Sale and various modifications to the
Credit Agreement and the other Documents in respect thereof.

C. The Credit Parties have modified the transaction terms relating the proposed
Brake Sale, such that the aforementioned consent would no longer be sufficient
to authorize the proposed transaction.

D. The Credit Parties have requested and, subject to the terms and conditions
set forth in this Amendment, the Administrative Agent and the Required Lenders
party hereto have consented to the consummation of the Brake Spin (as defined
below), to modify the definition of “Brake Sale” and to modify or waive certain
other provisions of the Credit Documents to permit the consummation of the Brake
Spin on the terms further described herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
subject to the terms and conditions set forth herein, the parties hereto hereby
agree as follows:

AGREEMENT:

SECTION 1. AMENDMENT TO THE CREDIT AGREEMENT. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as set forth below:

1.1 Section 1.01 of the Credit Agreement is hereby amended as follows:

(a) The following definitions are added to Section 1.01 of the Credit Agreement,
to be inserted in their appropriate alphabetical order:

(i) ““Brake Credit Agreement” shall mean that certain Credit Agreement among BPI
Holdings, Brake Parts Inc LLC, Affinia Acquisition LLC, Affinia India LLC, the
lenders party thereto and Bank of America, N.A., as administrative agent.”

(ii) ““Brake Spin Dividend” shall mean a cash dividend by BPI Holdings to the
Company in the amount of $70,000,000.”

(iii) ““BPI Holdings” shall mean BPI Holdings International, Inc., a Delaware
corporation.”

(iv) ““Brake Division” shall mean the operations of the Company and its
Subsidiaries which have historically been designated as consisting of the “brake
division.””

(v) [Reserved].

(vi) ““Fifth Amendment” shall mean that certain Fifth Amendment to ABL Credit
Agreement dated as of November 30, 2012 among the Credit Parties, the
Administrative Agent and the Required Lenders.”

(vii) ““Fifth Amendment Effective Date” shall mean the date the “Amendment
Effective Date” shall occur under and pursuant to the terms of the Fifth
Amendment.”

(viii) ““Pro Forma Interest Expense Adjustment” shall mean an amount equal,
initially, to $1,712,000, as such amount shall be reduced by $143,000 on the
first day of each month, commencing on January 1, 2013 and continuing through
and until December 1, 2013, from and after which date, such amount shall be $0.”

(ix) ““Stock Dividend” shall have the meaning given such term in the definition
of Brake Spin.”

 

2



--------------------------------------------------------------------------------

(b) The definition of “Brake Sale” is hereby deleted in its entirety and the
following definition is hereby inserted in lieu thereof:

““Brake Spin” shall mean, (i) the formation of BPI Holdings as a Wholly-Owned
Domestic Subsidiary of the Company, (ii) the reorganization of the Subsidiaries
of the Company consisting of the Brake Division, and the related intercompany
transfers of the equity of such Subsidiaries included within the Brake Division,
in each case, as described on (and in accordance with) the step charts attached
as Schedule I to the Fifth Amendment, and the other transfers of assets by the
Company and its Subsidiaries to BPI Holdings or its Subsidiaries as and to the
extent described on Schedule II to the Fifth Amendment, (iii) following the
completion of such reorganizations and transfers in accordance with clause
(ii) above, the execution, delivery and performance of the Brake Credit
Agreement, the other “Credit Documents” described therein, and the borrowing of
the loans and other credit accommodations and granting of Liens pursuant
thereto, (iv) immediately following the consummation of the Brake Credit
Agreement and the borrowing of the loans and other credit accommodations
described in clause (iii) above, the issuance of the Brake Spin Dividend, and
(v) subject to and upon the completion of all of the foregoing steps described
in clauses (i) through (iv) above and the occurrence of the Fifth Amendment
Effective Date, the declaration and issuance of a dividend of one-hundred
percent of the issued and outstanding capital stock of BPI Holdings by the
Company to Holdings, and then by Holdings to Parent, and then by Parent to the
shareholders of Parent (collectively, the “Stock Dividend”).”

(c) The definition of “Consolidated Fixed Charge Coverage Ratio” is hereby
amended to add the following sentence at the end thereof:

“For all purposes hereunder, other than determining compliance with
Section 10.07 as and when applicable, from and after the Brake Spin, all
calculations of the Consolidated Fixed Charge Coverage Ratio for any period
(whether on an actual or Pro Forma basis) shall be made (v) excluding from the
numerator thereof any Consolidated EBITDA for such period attributable to the
Brake Division, (w) without deducting from the numerator thereof any Capital
Expenditures attributable to the Brake Division for such period (x) without
including the Stock Dividend in the denominator thereof for such period,
(y) without including cash taxes for such period attributable to the Brake
Division in the denominator thereof, and (z) subtracting from the denominator
thereof the Pro Forma Interest Expense Adjustment as in effect as of the last
day of the Test Period in respect of which such calculation is being made.”

(d) Each reference in the Credit Agreement to the “Brake Sale” is hereby deleted
and a reference to the “Brake Spin” is hereby inserted in lieu thereof.

(e) Section 10.02(d) of the Credit Agreement is hereby amended to add the
following as a new clause (4) at the conclusion of such section:

“and (4) subject to and in accordance with the terms of the Fifth Amendment, the
Company and its Subsidiaries may consummate the Brake Spin;”

 

3



--------------------------------------------------------------------------------

SECTION 2. LIMITED CONSENT AND WAIVER. Subject to the satisfaction of the
conditions precedent set forth herein and provided that:

(a) the Company and/or its Subsidiaries (other than BPI Holdings and its
Subsidiaries) shall have received all payments and transfers required to be made
to it by BPI Holdings and/or its Subsidiaries in connection with the Brake Spin;

(b) the proceeds of the Brake Spin Dividend shall be applied in accordance with
the terms of the Credit Agreement, the Existing Senior Subordinated Notes
Documents, any Additional Senior Subordinated Notes Documents, the Senior
Secured Notes Documents and any Additional Senior Secured Notes Documents and in
compliance with the Reinvestment Condition as if the Reinvestment Condition
applied to such proceeds;

(c) both immediately before and after giving effect to the Brake Spin (including
the use of the proceeds of the Brake Spin Dividend), the Tier I Payment
Conditions shall be satisfied with respect thereto (after giving effect to
clause (c) of Section 1 immediately above); and

(d) the Administrative Agent shall have received a certificate in form and
substance reasonably satisfactory to the Administrative Agent, dated the date of
the Brake Spin and signed on behalf of the Company by the chairman of the board,
the chief executive officer, the president, the chief financial officer, the
treasurer or any vice president of Company, certifying on behalf of Company and
the Credit Parties that (i) all aspects of the Brake Spin conform with the
requirements of this Amendment and (ii) confirming that the Brake Sale Dividend
will be made and received simultaneously with the funding of the Brake Credit
Agreement;

then, the Administrative Agent and the Required Lenders party hereto hereby
consent to the consummation of the Brake Spin in accordance with the terms of
the definition thereof and agree that, for purposes of determining whether a
Default or Event of Default then exists or would result therefrom, (i) so long
as the Brake Spin is fully consummated within 5 days after the Amendment
Effective Date, the Credit Parties shall not be required to comply with
Section 9.10 of the Credit Agreement with respect to BPI Holdings (and failing
which, the Credit Parties shall be required to join BPI Holdings as a Guarantor
and Grantor under the Credit Documents and to take all action to perfect the
Liens in favor of the Administrative Agent in all non-real property Collateral
of BPI Holdings within 3 days thereafter notwithstanding any provision of
Section 9.10 of the Credit Agreement to the contrary) and (ii) the Brake Spin
and the transactions relating thereto shall be deemed to be permitted pursuant
to Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06, 10.09, 10.10 and 10.11(b)
of the Credit Agreement, and in each case, any such Default or Event of Default
under any such Section which would but for the operation of this consent and
Amendment have arisen or occurred as a result of the Brake Spin or the making of
any payment or application of the proceeds of the Brake Spin Dividend expressly
contemplated by and made in accordance with clause (b) of this Section 2,
together with all rights and remedies of the Administrative Agent and the
Lenders in connection therewith, are hereby waived. The consent and waivers
hereunder are limited in scope and nature. Except as expressly set forth in this
Section 2, this Amendment shall not amend, modify or waive any provision of the
Credit Agreement or any of the other Credit Documents, any of the rights and
remedies of the Secured Parties thereunder or any of the obligations,
liabilities or duties of any of the Credit Parties thereunder, all of which
shall in each case remain in full force and effect and are hereby affirmed,
ratified and confirmed.

 

4



--------------------------------------------------------------------------------

SECTION 3. CONDITIONS TO EFFECTIVENESS. This Amendment shall become effective on
and as of the date when each of the following conditions precedent shall have
been satisfied in a manner satisfactory to Administrative Agent (the first date
upon which all such conditions have been satisfied being herein called the
“Amendment Effective Date”):

3.1 All representations and warranties of the Credit Parties set forth herein
shall be true and correct in all material respects as of the Amendment Effective
Date as if made on such date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

3.2 No Default or Event of Default shall exist or would result from the
execution and delivery of this Amendment or the consummation of the Brake Spin,
other than any such Default or Event of Default which would be waived by
operation of Section 2 above.

3.3 The Administrative Agent shall have received (x) fully executed counterparts
of this Amendment from each of the Credit Parties and the Required Lenders,
(y) a completed and executed Borrowing Base Certificate prepared giving effect
to the Brake Spin, and (z) the certificate required by the definition of Tier I
Payment Conditions completed to the reasonable satisfaction of the
Administrative Agent.

3.4 Since the date of the most recent audited annual consolidated financial
statements of Holdings delivered to the Administrative Agent pursuant to
Section 9.01(b) of the Credit Agreement, there has not been any event,
development, change or circumstance that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

3.5 The Administrative Agent shall have received copies of all necessary
consents and/or amendments (if any) to consummate the transactions contemplated
hereby under and pursuant to the Existing Senior Subordinated Notes Documents,
any Additional Senior Subordinated Notes Documents, the Senior Secured Notes
Documents and any Additional Senior Secured Notes Documents, together with
evidence satisfactory to the Administrative Agent that the Noteholder Collateral
Agent’s Lien on the Collateral of the Brake Division will be released
simultaneously with the Brake Spin, including, without limitation, executed
releases (in form and substance satisfactory to it) of the Noteholder Collateral
Agent’s Liens.

3.6 The Administrative Agent shall have received a copy of the third party
valuation of the Brake Business.

3.7 The Administrative Agent shall have received fully executed Collateral
Access Agreements, in form and substance reasonably satisfactory to the
Administrative Agent, in respect of any locations owned by Brake Parts Inc LLC
where Collateral of any Credit Party will be located after the consummation of
the Brake Spin.

3.8 The Administrative Agent shall have received a certificate in form and
substance reasonably satisfactory to the Administrative Agent, dated the
Amendment Effective

 

5



--------------------------------------------------------------------------------

Date and signed on behalf of the Company by the chairman of the board, the chief
executive officer, the president, the chief financial officer, the treasurer or
any vice president of Company, certifying on behalf of Company and the Credit
Parties that the conditions in Sections 3.1, 3.2 and 3.4 of this Amendment have
been satisfied on the Amendment Effective Date.

3.9 The Credit Parties shall have paid to the Administrative Agent all
reasonable and documented out-of-pocket costs and expenses (including reasonable
fees and expenses of a single counsel and (if reasonably deemed necessary or
appropriate by the Administrative Agent and Lead Arranger) of any special or
local counsel for the Administrative Agent in connection therewith) subject to
Section 13.01(a) of the Credit Agreement and, to the extent then invoiced, with
such invoices provided to the Company at least one Business Day prior to the
Amendment Effective Date, in each case, in immediately available funds.

SECTION 4. POST-CLOSING MATTERS

4.1 If, on or prior to December 15, 2012 (or such later date as the
Administrative Agent may agree in its sole discretion), the Credit Parties shall
not have established segregated collection accounts and implemented separate
billing practices with respect to Account Debtors and/or factors and other
providers of financing under any Permitted Customer Programs of both
(x) Holdings and its Subsidiaries, on the one hand, and (y) BPI Holdings and its
Subsidiaries, on the other hand, such that there are no commingled Accounts or
commingled Deposit Accounts to which any proceeds of such Accounts are
deposited, then the Administrative Agent shall receive, on or prior to
December 15, 2012 (or such later date as the Administrative Agent may agree in
its sole discretion), a fully executed Cash Management Intercreditor Agreement
relating to such commingled Accounts and commingled Deposit Accounts, by and
among the Credit Parties, BPI Holdings, Brake Parts Inc LLC, Affinia Acquisition
LLC, Affinia India LLC, the Collateral Agent, and Bank of America, N.A., as
Collateral Agent under the Brake Credit Agreement, in form and substance
reasonably satisfactory to the Administrative Agent. In addition, at all times
during which collections and billings are so commingled, the Credit Parties will
settle, adjust and segregate cash balances in such Deposit Accounts no less
frequently than once every week or at any such more frequent intervals as the
Administrative Agent may at any time direct in accordance with the terms of the
Cash Management Intercreditor Agreement.

SECTION 5. REPRESENTATIONS.

5.1 Each of the Credit Parties hereby represents and warrants to the
Administrative Agent and the Lenders that as of the date hereof:

(a) the representations of the Credit Parties contained in the Credit Agreement
and the other Credit Documents, as amended by this Amendment, are true and
correct in all material respects as of the date hereof as if made on such date
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date);

(b) no Default or Event of Default has occurred and is continuing or would
result from the execution, delivery and performance of this Amendment or the
consummation of the Brake Spin, other than any such Default or Event of Default
which would be waived by operation of Section 2 above;

 

6



--------------------------------------------------------------------------------

(c) since the date of the most recent audited annual consolidated financial
statements of Holdings delivered to the Administrative Agent pursuant to
Section 9.01(b) of the Credit Agreement, there has not been any event,
development, change or circumstance that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(d) the execution, delivery and performance by the Credit Parties of this
Amendment and any other documents executed in connection with or as a condition
precedent to this Amendment and the consummation of the Brake Spin
(collectively, the “Amendment Documents”) (i) have been duly authorized by all
necessary corporate, partnership or limited liability company and, if required,
shareholder action on the part of the Credit Parties, (ii) will not violate any
applicable material law or regulation or the organizational documents of any
Credit Party, (iii) will not violate or result in a default under any material
indenture, agreement or other instrument binding on any Credit Party and (iv) do
not require any consent, waiver or approval of or by any Person (other than the
Administrative Agent and the Lenders) which has not been obtained; and

(e) the Amendment Documents and all Credit Documents amended hereby constitute
the valid and legally binding obligations of the Credit Parties party hereto,
enforceable against each such Credit Party in accordance with their terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to affecting
creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law).

SECTION 6. GENERAL PROVISIONS.

6.1 No Changes. Except as expressly provided in this Amendment, the terms and
provisions of the Credit Agreement and each other Credit Document shall remain
in full force and effect and are hereby affirmed, confirmed and ratified in all
respects. This Amendment shall not be deemed to constitute a waiver or release
of any Default or Event of Default or any remedies or rights of Administrative
Agent or the Lenders with respect thereto, all of which are hereby reserved.

6.2 Ratification. The Credit Parties hereby ratify, confirm and affirm without
condition, all Liens and security interests granted to the Collateral Agent
pursuant to the Credit Agreement and the other Credit Documents and such Liens
and security interests shall continue to secure the Obligations under the Credit
Agreement, as amended hereby.

6.3 Attorney’s Fees and Costs. Subject to the limitations set forth in
Section 3.9 of this Amendment, each of the Credit Parties hereby jointly and
severally agrees to reimburse the Administrative Agent for all of its reasonable
and documented out-of-pocket legal fees and expenses incurred in the preparation
and documentation of this Amendment and Amendment Documents.

6.4 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL;
OTHER WAIVERS. (a) THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

7



--------------------------------------------------------------------------------

(b) EACH CREDIT PARTY HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN THE COUNTY OF NEW YORK, IN ANY PROCEEDING OR
DISPUTE RELATING IN ANY WAY TO THIS AMENDMENT AND AGREES THAT ANY SUCH
PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH CREDIT PARTY
IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR IN THE CREDIT AGREEMENT.

(c) NOTHING HEREIN SHALL LIMIT THE RIGHT OF ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN ANY OTHER COURT, NOR LIMIT THE
RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW. NOTHING IN THIS AMENDMENT SHALL BE DEEMED TO PRECLUDE ENFORCEMENT BY
ADMINISTRATIVE AGENT OF ANY JUDGMENT OR ORDER OBTAINED IN ANY FORUM OR
JURISDICTION.

(d) EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

6.5 Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. This Amendment may also be delivered by
facsimile or electronic mail and each signature page hereto delivered by
facsimile or electronic mail shall be deemed for all purposes to be an original
signature page.

6.6 Further Assurances. Each Credit Party covenants and agrees that it will at
any time and from time to time do, execute, acknowledge and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts,
documents and instruments as reasonably may be required by the Administrative
Agent or any of the Lenders to effectuate fully the intent of this Amendment.

6.7 Captions. The captions in this Amendment are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this Amendment or any of the provisions hereof.

6.8 References. On or after the Amendment Effective Date, each reference in the
Credit Agreement to this “Agreement” or words of like import, and each reference
in any Credit Document or any other agreement to the Credit Agreement shall, in
each case, unless the context otherwise requires, be deemed to refer to the
Credit Agreement as amended hereby. This Amendment, on and after the Amendment
Effective Date, shall constitute a “Credit Document” for all purposes under the
Credit Agreement and the other Credit Documents.

6.9 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 

8



--------------------------------------------------------------------------------

6.10 Successors and Assigns. This Amendment shall inure to the benefit of the
Administrative Agent and the Lenders, their respective successors and assigns
and be binding upon the Credit Parties, their successors and assigns.

6.11 No Novation. This Amendment shall not extinguish the Loans or other
Obligations outstanding under the Credit Agreement and/or any of the other
Credit Documents as in effect prior to the effectiveness of this Amendment.
Nothing herein contained shall be construed as a substitution, novation or
repayment of the Loans or other Obligations outstanding under the Credit
Agreement and/or any of the other Credit Documents as in effect prior to the
effectiveness of this Amendment, all of which shall remain outstanding in full
force and effect after the effectiveness of this Amendment.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first written above.

 

Holdings:       AFFINIA GROUP INTERMEDIATE HOLDINGS INC.   By:  

/s/ Thomas Kaczynski

  Name:   Thomas Kaczynski   Title:   Vice President, Treasurer U.S. Borrowers:
      AFFINIA GROUP INC.   By:  

/s/ Thomas Kaczynski

  Name:   Thomas Kaczynski   Title:   Vice President, Treasurer   AFFINIA
INTERNATIONAL HOLDINGS CORP.   By:  

/s/ Thomas Kaczynski

  Name:   Thomas Kaczynski   Title:   Vice President, Treasurer   AFFINIA CANADA
GP CORP.   By:  

/s/ Thomas Kaczynski

  Name:   Thomas Kaczynski   Title:   Vice President, Treasurer   AFFINIA
PRODUCTS CORP LLC   By:  

/s/ Thomas Kaczynski

  Name:   Thomas Kaczynski   Title:   Vice President, Treasurer   AUTOMOTIVE
BRAKE COMPANY INC.   By:  

/s/ Thomas Kaczynski

  Name:   Thomas Kaczynski   Title:   Vice President, Treasurer



--------------------------------------------------------------------------------

  BRAKE PARTS INC LLC   By:  

/s/ Thomas H. Madden

  Name:   Thomas H. Madden   Title:   Vice President   WIX FILTRATION CORP LLC  
By:  

/s/ Thomas Kaczynski

  Name:   Thomas Kaczynski   Title:   Vice President, Treasurer   AFFINIA
ACQUISITION LLC   By:  

/s/ Thomas H. Madden

  Name:   Thomas H. Madden   Title:   Vice President   AFFINIA INDIA LLC (f/k/a
Affinia MAT Brake Company LLC)   By:  

/s/ Thomas H. Madden

  Name:   Thomas H. Madden   Title:   Vice President   AFFINIA INTERNATIONAL
INC.   By:  

/s/ Thomas Kaczynski

  Name:   Thomas Kaczynski   Title:   Vice President, Treasurer Canadian
Borrower:       AFFINIA CANADA ULC   By:  

/s/ Thomas H. Madden

  Name:   Thomas H. Madden   Title:   Treasurer Canadian Subsidiary Guarantors:
      AFFINIA CANADA L.P.   By: Affinia Canada GP Corp., its   General Partner  
By:  

/s/ Thomas Kaczynski

  Name:   Thomas Kaczynski   Title:   Vice President, Treasurer



--------------------------------------------------------------------------------

Administrative Agent and Lenders:   BANK OF AMERICA, N.A., individually as a
Lender and as Administrative Agent   By:  

/s/ Steven Siravo

  Name:   Steven Siravo   Title:   Vice President   BANK OF AMERICA, N.A.
(acting through its Canada branch), as a Canadian Lender   By:  

/s/ Medina Sales de Andrade

  Name:   Medina Sales de Andrade   Title:   Vice President   JPMORGAN CHASE
BANK, N.A., individually as a U.S. Lender and a Canadian Lender and as a
Co-Documentation Agent   By:  

/s/ Robert P. Kellas

  Name:   Robert P. Kellas   Title:   Executive Director   BARCLAYS BANK PLC, as
a U.S. Lender and as a Canadian Lender   By:  

/s/ Sreedhar R. Kona

  Name:   Sreedhar R. Kona   Title:   Assistant Vice President   WELLS FARGO
CAPITAL FINANCE, LLC, individually as a U.S. Lender and as a Co-Syndication
Agent   By:  

/s/ Nima Rassouli

  Name:   Nima Rassouli   Title:   Vice President



--------------------------------------------------------------------------------

  WELLS FARGO FOOTHILL CANADA ULC, as a Canadian Lender   By:  

/s/ Domenic Cosentino

  Name:   Domenic Cosentino   Title:   Vice President   PNC BANK NATIONAL
ASSOCIATION, as a U.S. Lender   By:  

/s/ Kevin Rich

  Name:   Kevin Rich   Title:   Officer   COMERICA BANK, as a U.S. Lender   By:
 

/s/ Thomas VanderMeulen

  Name:   Thomas VanderMeulen   Title:   Vice President   RB INTERNATIONAL
FINANCE (USA) LLC (F/K/A RZB FINANCE LLC), as a U.S. Lender   By:  

/s/ Astrid Noebauer

  Name:   Astrid Noebauer   Title:   Group Vice President   By:  

/s/ Brad Woodhouse

  Name:   Brad Woodhouse   Title:   Vice President   U.S. BANK NATIONAL
ASSOCIATION, as a U.S. Lender   By:  

/s/ Lynn Gosselin

  Name:   Lynn Gosselin   Title:   Senior Vice President



--------------------------------------------------------------------------------

  U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH, as a Canadian Lender   By:  

/s/ Joseph Rauhala

  Name:   Joseph Rauhala   Title:   Principal Officer   REGIONS BANK, as a U.S.
Lender   By:  

Curtis J. Correa

  Name:   Curtis J. Correa   Title:   Senior Vice President   CAPITAL ONE
LEVERAGE FINANCE CORP., as a U.S. Lender   By:  

/s/ Ron Walker

  Name:   Ron Walker   Title:   Senior Vice President